PER CURIAM.
The 2003 Florida Legislature amended section 784.046, Florida Statutes (2002), to create a new cause of action for protection against sexual violence and to prohibit the assessment of fees for the filing of petitions for protection against repeat, dating, and sexual violence. See ch.2003-117, § 2, at 733-40, Laws of Fla. These amendments became effective on July 1, 2003, see ch.2003-117, § 3, at 740, Laws of Fla., and significantly affect the Florida Supreme Court Approved Family Law Forms, which are used by unrepresented litigants throughout the state to gain meaningful access to the courts.1
Pursuant to the procedures approved by this Court in Amendments to the Florida Family Law Rules of Procedure & Family Laiv Forms, 810 So.2d 1, 14 (Fla.2000), this Court has internally reviewed the Florida Supreme Court Approved Family Law Forms and determined that both new forms and amendments to existing domestic, repeat, and dating violence forms are necessary as a result of the legislation.2 Input on this issue was sought and received from the Advisory Workgroup on The Florida Supreme Court Approved Family Law Forms, which provided valuable assistance.
Because the Legislature has prohibited the assessment of a filing fee for petitions for protection against repeat, dating, or sexual violence, we hereby delete Florida Supreme Court Approved Family Law Form 12.980(a), Affidavit and Motion for Waiver of Fees for Petition for Injunction for Protection Against Repeat Violence or Dating Violence. In response to the creation of a new cause of action for sexual violence, we create the following Supreme Court Approved Family Law Forms: Petition for Injunction for Protection Against Sexual Violence, Florida Supreme Court Approved Family Law Form 12.980(q); Temporary Injunction for Protection Against Sexual Violence, Florida Supreme Court Approved Family Law Form 12.980(r); Final Judgment of Injunction for Protection Against Sexual Violence (After Notice), Florida Supreme Court Approved Family Law Form 12.980(s).3
*114We also adopt various amendments to the following existing Florida Supreme Court Approved Family Law Forms: Petition for Injunction for Protection Against Domestic Violence, Florida Supreme Court Approved Family Law Form 12.980(b); Order Setting Hearing on Petition for Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence Without Issuance of an Interim Temporary Injunction, Florida Supreme Court Approved Family Law Form 12.980(c)(1); Order Denying Petition for Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence, Florida Supreme Court Approved Family Law Form 12.980(c)(2); Temporary Injunction for Protection Against Domestic Violence With Minor Children), Florida Supreme Court Approved Family Law Form 12.980(d)(1); Temporary Injunction for Protection Against Domestic Violence Without Minor Children), Florida Supreme Court Approved Family Law Form 12.980(d)(2); Final Judgment of Injunction for Protection Against Domestic Violence with Minor Children) (After Notice), Florida Supreme Court Approved Family Law Form 12.980(e)(1); Final Judgment of Injunction for Protection Against Domestic Violence Without Minor Child(ren) (After Notice), Florida Supreme Court Approved Family Law Form 12.980(e)(2); Order of Dismissal of Temporary Injunction for *115Protection Against Domestic Violence, Repeat Violence, or Dating Violence, Florida Supreme Court Approved Family Law Form 12.980(f); Petition for Injunction for Protection Against Repeat Violence, Florida Supreme Court Approved Family Law Form 12.980(g); Supplemental Affidavit in Support of Petition for Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence, Florida Supreme Court Approved Family Law Form 12.980(h); Petitioner’s Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980(i); Motion for Extension of Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence, Florida Supreme Court Approved Family Law Form 12.980(j); Motion for Modification of Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence, Florida Supreme Court Approved Family Law Form 12.980(k); Temporary Injunction for Protection Against Repeat Violence, Florida Supreme Court Approved Family Law Form 12.980(i); Final Judgment of Injunction for Protection Against Repeat Violence (After Notice), Florida Supreme' Court Approved Family Law Form 12.980(m); Order Extending Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence, Florida Supreme Court Approved Family Law Form 12.980(n); Petition for Injunction for Protection Against Dating Violence, Florida Supreme Court Approved Family Law Form 12.980(o); Temporary Injunction for Protection Against Dating Violence, Florida Supreme Court Approved Family Law Form 12.980(p); Final Judgment of Injunction for Protection Against Dating Violence (After Notice), Florida Supreme Court Approved Family Law Form 12.980(q); Petition by Affidavit for Order to Show Cause for a Violation of Final Judgment of Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence, Florida Supreme Court Approved Family Law Form 12.980(r); and Order to Show Cause, Florida Supreme Court Approved Family Law Form 12.980(s).
Finally, some unrelated, minor technical changes have been made to the abovemen-tioned forms as well as to Florida Supreme Court Approved Family Law Form 12.931(a), Notice of Production from Non-party, and Florida Supreme Court Approved Family Law Form 12.931(b), Subpoena for Production of Documents from Nonparty.
The forms are adopted as set forth in the appendix to this opinion, fully engrossed, effective for immediate use. However, due to the number of new forms and amendments to existing forms, we direct that these forms be published in The Florida Bar News so that any interested person may file comments with this Court by June 1, 2004. By adoption of these forms, we express no opinion as to their correctness or applicability, or on the substance of the new legislation. This opinion and the forms discussed herein may be accessed and downloaded from this Court’s website at www.flcourts.org.
It is so ordered.
ANSTEAD, C.J., and WELLS, PARIENTE, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.
PARIENTE, J., concurs with an opinion, in which ANSTEAD, C.J., concurs.

. We note that this is the second time in two years that statutory changes have required amendments to these forms. See Amendments to Fla. Supreme Court Approved Family Law Forms — Domestic Violence, Repeat Violence and Dating Violence Forms, 849 So.2d 1003 (Fla.2003).


. We have jurisdiction. See art. V, § 2(a), Fla. Const.


. The deletion of form 12.980(a) and creation of forms 12.980(q), (r), and (s) require the renumbering of the remaining 12.980 forms as follows:
Form 12.980(b), Petition for Injunction for Protection Against Domestic Violence, has been renumbered as Form 12.980(a).
Form 12.980(c)(1), Order Setting Hearing on Petition for Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence Without Issuance of an Interim Temporary Injunction, has been renumbered as Form 12.980(b)(1).
Form 12.980(c)(2), Order Denying Petition for Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence, has been renumbered as Form 12.980(b)(2).
Form 12.980(d)(1), Temporary Injunction for Protection Against Domestic Violence *114With Minor Child(ren), has been renumbered as Form 12.980(c)(1).
Form 12.980(d)(2), Temporary Injunction for Protection Against Domestic Violence Without Minor Child(ren), has been renumbered as Form 12.980(c)(2).
Form 12.980(e)(1), Final Judgment of Injunction for Protection Against Domestic Violence With Minor Child(ren) (After Notice), has been renumbered as Form 12.980(d)(1).
Form 12.980(e)(2), Final Judgment of Injunction for Protection Against Domestic Violence Without Minor Child(ren) (After Notice), has been renumbered as Form 12.980(d)(2).
Form 12.980(f), Order of Dismissal of Temporary Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence, has been renumbered as Form 12.980(e).
Form 12.980(g), Petition for Injunction for Protection Against Repeat Violence, has been renumbered as Form 12.980(f).
Form 12.980(h), Supplemental Affidavit in Support of Petition for Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence, has been renumbered as Form 12.980(g).
Form 12.980(f), Petitioner's Request for Confidential Filing of Address, has been renumbered as Form 12.980(h).
Form 12.9800, Motion for Extension of Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence, has been renumbered as Form 12.9800.
Form 12.980(h), Motion for Modification of Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence, has been renumbered as Form 12.9800.
Form 12.980(1), Temporary Injunction for Protection Against Repeat Violence, has been renumbered as Form 12.980(h).
Form 12.980(m), Final Judgment of Injunction for Protection Against Repeat Violence (After Notice), has been renumbered as Form 12.980(1).
Form 12.980(n), Order Extending Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence, has been renumbered as Form 12.980(m).
Form 12.980(o), Petition for Injunction for Protection Against Dating Violence, has been renumbered as Form 12.980(n).
Form 12.980(p), Temporary Injunction for Protection Against Dating Violence, has been renumbered as Form 12.980(o).
Form 12.980(q), Final Judgment of Injunction for Protection Against Dating Violence (After Notice), has been renumbered as Form 12.980(p).
Form 12.980(r), Petition by Affidavit for Order to Show Cause for a Violation of Final Judgment of Injunction for Protection Against Domestic Violence, Repeat Violence, or Dating Violence, has been renumbered as Form 12.980(1).
Form 12.980(s), Order to Show Cause, has been renumbered as Form 12.980(u).